Citation Nr: 1756667	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	John C. Cardello, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1983 to April 1986 and from January 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This claim was previously before the Board.  In a March 2016 decision, the Board denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court granted a Joint Motion of the parties and remanded the issues to the Board for action consistent with the Joint Motion.  In June 2017, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right and left knee disabilities are at least as likely as not etiologically related to his active service.  


CONCLUSION OF LAW

Right and left knee disabilities were incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has right and left knee disabilities that first manifested while he was in active service.  Specifically, he has reported that in-service activities of carrying packs in excess of 25 to 50 pounds daily, standing on his feet for 14-18 hours per day, running in excess of 15-20 miles per week, constant wearing of load-bearing equipment, jumping off the back of trucks and Humvees, and crawling on the ground during training caused him to develop knee problems.  The Veteran has also reported that he first experienced knee pain in active service and that the pain has continued intermittently since that time and gotten progressively worse over the years.

Service treatment records (STRs) are silent for complaints of, or treatment for knee issues during the Veteran's periods of active service.  However, in a January 2007 statement of Medical Examination and Duty Status for Entry, the Veteran reported left knee pain.  In a January 2007 Post-Deployment Health Assessment, the Veteran reported swollen, stiff, or painful joints.  That comment was not further elaborated upon by the clinician providing the examination.  

Additionally, the Veteran is competent to report that he first experienced knee pain during service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

A review of the post-service medical evidence of record shows that the Veteran first sought treatment for knee pain at the VA Medical Center in July 2009.  At that time, the Veteran reported that he first started having pain in his knees while he was serving in Iraq in 2004.  He reported that his knee pain had gotten progressively worse since that time.  The Veteran's VA Medical Center treatment provider diagnosed bilateral knee pain most likely due to degenerative joint disease with osteophyte formation and possible right patellofemoral pain syndrome.  

Of record is a March 2017 treatment noted from the Veteran's private treatment provider.  At that time, the examiner diagnosed mild spurring of the left and right knees consistent with chondromalacia patellae.  The treatment provider indicated that it was a result of the Veteran's history of running in excess of 15 miles per week.  

At the direction of the Board, following the Court granting the Joint Motion of the parties, the Veteran's claims file was returned to the VA Medical Center in August 2017 for a comprehensive medical opinion.  An examination of the Veteran was not performed at that time, but the examiner thoroughly reviewed the record and provided multiple medical opinions as directed.  Of particular importance were the opinions provided regarding the Veteran's diagnosed bilateral knee degenerative joint disease.  Specifically, the examiner noted that there was no definitive evidence of record showing when exactly the Veteran's bilateral knee arthritis developed.  The examiner noted that the only X-ray evidence of record was from 1997, which did not show degenerative changes in the knee, and 2009, which did show early degenerative changes.  The examiner noted that the minimal changes noted in 2009 tended to lend itself to the finding that the changes developed in the later part of the 1997-2009 timeframe, but it could not be determined with any certainty when they occurred.  Further of note is the opinion provided by the examiner regarding the impact of the day-to-day activities discussed above on the Veteran's development of his knee disabilities.  The examiner noted that the activities noted may, or may not impact the development of degenerative changes in the knee joints.  Further, the activities noted may, or may not have increased microtrauma to the structures of the knee and thus increased the risk for degeneration. 

The Board notes that also of record are multiple VA opinions against the claim.  However, in the Joint Motion of the parties that was granted by the Court, it was specifically found that the opinions of record were not sufficient, even when read in conjunction with one another, to support of a denial of entitlement to service connection.  Therefore, the Board does not find it necessary to discuss those opinions in detail as their inadequacy renders them of little probative value.  

In sum, the Veteran has current diagnoses of right and left knee disabilities.  He has competently and credibly reported that he first experienced knee pain while serving in Iraq in 2004, and that he has continued to experience knee pain since that time.  The Veteran's service records show that he has reported left knee pain since at least January 2007.  The Veteran's private treatment provider has indicated that the Veteran's current right and left knee disabilities developed as the result of in-service physical activity.  The August 2017 VA examiner has opined that it cannot be determined with any certainty when the Veteran's right and left knee degenerative joint disease first manifest, and that the Veteran's in-service activities may have impacted the development of such.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise, and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for left and right knee disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


